Citation Nr: 1105503	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  07-29 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Whether new and material evidence has been received 
sufficient to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran had active service from November 1965 to November 
1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the above-referenced 
Department of Veterans Affairs (VA) Regional Office (RO).  

As a matter of background, the Board notes that, in a June 1985 
rating action, the RO denied service connection for a nervous 
condition diagnosed as schizoaffective schizophrenia with 
paranoia and borderline retardation.  The Veteran did not appeal 
that decision, and it final.  Thus, new and material evidence is 
required to reopen that claim.  In October 2006, the Veteran 
submitted a petition to reopen the claim for service connection 
for a psychiatric disorder to include PTSD, as due to sexual 
trauma.  The RO denied the claim in a January 2007 rating 
decision as new and material evidence had not been submitted.  
The RO had not addressed PTSD in the June 1985 rating decision.  

In viewing the claim in this manner the Board has taken into 
consideration the U.S. Court of Appeals for the Federal Circuit's 
(Federal Circuit) decision in Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008).  In Boggs, the Federal Circuit explained that it is 
the diagnosis of a condition that determines whether a claim is a 
new claim or a claim to reopen a previously denied claim and that 
a new theory of entitlement cannot give rise to a new claim.  See 
also Clemons v. Shinseki, 23 Vet.App. 1 (2009) (per curiam), (the 
scope of a mental health disability claim includes any mental 
disability that reasonably may be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).  

However more recently, the Court indicated that there are some 
circumstances in which it is appropriate for the Board to deny a 
claim under one theory of entitlement and remand the claim under 
a different theory of entitlement, essentially bifurcating the 
claim.  See Tyrues v. Shinseki, 23 Vet. App. 166 (2009).  For the 
reasons discussed below, the current appeal represents such a 
case.

Specifically, the Board finds that the Veteran's current claim 
for service connection for PTSD (which the RO did not consider in 
June 1985) is a new claim.  Indeed, a grant of service connection 
for PTSD requires the verification of the existence of an 
in-service stressor linked to a current diagnosis of PTSD.  This 
is a finding that is not required when the issue is simply 
entitlement to service connection for a psychiatric disorder.  It 
is sufficient in the latter case that a psychiatric disorder be 
incurred coincident with service, not that it be caused by a 
specific psychic trauma sustained in service.  See 38 C.F.R. 
§ 3.303(a) (2010).  As the RO, in 1985, never considered or 
discussed whether service connection was warranted for PTSD, 
analysis of whether new and material evidence had been submitted 
with regard to that disability is not appropriate.  Hence, the 
Board will treat the Veteran's claim for service connection for 
PTSD as a separate claim and review it on a de novo basis.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An original claim for service connection for an acquired 
psychiatric disorder other than PTSD, claimed as a nervous 
condition, was denied by the RO in a June 1985 rating decision 
and not appealed.  

2.  The evidence received since the June 1985 decision does not 
raise a reasonable possibility of substantiating the claim for 
service connection for an acquired psychiatric disorder other 
than PTSD.  


CONCLUSIONS OF LAW

1.  The June 1985 rating action that, in pertinent part, denied 
service connection for an acquired psychiatric disorder other 
than PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2010).  

2.  New and material evidence has not been received sufficient to 
reopen the claim for acquired psychiatric disorder other than 
PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 
23,353 (April 30, 2008).  This notice must be provided prior to 
an initial decision on a claim by the RO.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In letters dated in November 2006 and January 2008, the RO 
informed the Veteran of its duty to assist him in substantiating 
his claim under the VCAA, and the effect of this duty upon his 
claim.  These letters informed him of what constituted new and 
material evidence to reopen the previously denied unappealed 
claim for service connection for an acquired psychiatric disorder 
other than PTSD.  He was informed that evidence is new if it is 
submitted to the VA for the first time and that material evidence 
must pertain to the reason the claim was previously denied.  This 
correspondence also met the specificity required under Kent 
v. Nicholson, 20 Vet. App. 1 (2006), as the Veteran was advised 
of the exact reason for the previous denial and the evidence 
needed to reopen the claim for service connection.  In addition, 
the letters informed him of how disability ratings and effective 
dates are assigned, if service connection were to be granted.  
See Dingess v. Nicholson, supra.  [The timing defect of the 
January 2008 correspondence was cured by the RO's subsequent 
readjudication of this new and material issue and issuance of a 
supplemental statement of the case in April 2008.]  

The Veteran has not demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such notice 
does not arise in this case.  See Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); see also Shinseki v. Sanders, 129 S.Ct. 
1696 (2009).  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of his claim.  Relevant in-service and 
post-service treatment reports are of record.  However VA need 
not conduct an examination or obtain a medical opinion with 
respect to the issue of whether new and material evidence has 
been received to reopen the previously denied claim of service 
connection because the duty under 38 C.F.R. § 3.159(c)(4) applies 
to a claim to reopen only if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Accordingly, the Board finds that there is no basis to 
find that a remand for an examination is required.  

VA has satisfied its duty to assist the Veteran in apprising him 
as to the evidence needed, and in obtaining evidence pertinent to 
his claim under the VCAA.  No useful purpose would be served in 
remanding this matter for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  

Thus, the Board concludes that no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, 
supra.  

II.  Law and Analysis - Acquired Psychiatric Disorder other than 
PTSD

The RO originally denied the claim of service connection for 
nervous condition, diagnosed as schizoaffective schizophrenia 
with paranoia and borderline retardation, in June 1985 
essentially on the basis that service treatment records were 
negative for psychiatric problems.  In other words, there was no 
evidence of a relationship between the diagnosed psychiatric 
disability and the Veteran's service.  

The Veteran did not appeal the decision and it is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2010).  In October 2006, he filed an informal claim, 
seeking to reopen the matter.  

To reopen a claim which has been previously denied and has become 
final, the claimant must present new and material evidence.  38 
U.S.C.A. § 5108 (West 2002).  

It should be noted that the regulation pertaining to the 
definition of new and material evidence has been amended, 
effective for claims filed on or after August 29, 2001.  See 
38 C.F.R. § 3.156(a); 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Since, the Veteran's most recent request to reopen his claim was 
filed in 2006, the amended regulatory provisions governing new 
and material evidence are applicable.  Consequently, the appeal 
will be decided under the current version of section 3.156(a), as 
is outlined below. 

According to the regulation, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence cannot be cumulative or redundant.  38 C.F.R. 
§ 3.156(a).  

Before the Board may reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted sufficient 
to reopen a prior final decision.  The Board does not have 
jurisdiction to consider a claim which has been previously 
adjudicated unless new and material evidence is present, and 
before the Board may reopen such a claim, it must so find.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 
9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If 
the Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

The RO's current denial in this case is predicated upon the fact 
that new and material evidence has not been submitted to reopen 
the claim.  Thus, any "new" evidence would have to contribute 
toward substantiating the contention that a current psychiatric 
disorder, other than PTSD, was incurred in or aggravated by 
service.  

The evidence of record at the time of the last prior final denial 
of service connection for a psychiatric disorder (in June 1985), 
consisted of service treatment records (STRs), which are entirely 
negative for psychiatric complaints or symptomatology.  The 
claims folder shows the initial evidence of psychiatric 
symptomatology in a 1978 VA outpatient treatment report, 11 years 
later.  At that time the Veteran was evaluated for probable 
schizo-affective disorder with somatization associated with 
chronic low back pain.  In September 1979, he was hospitalized 
for evaluation and treatment of depressive neurosis and 
borderline mental retardation.  Other records show the Veteran's 
psychiatric problems were variously attributed to borderline 
personality, inadequate personality, depression, borderline 
intellect, and schizoid personality.  

The evidentiary record also includes a December 1980 Social 
Security Administration (SSA) Disability Determination.  It was 
found that the Veteran had been granted benefits since September 
1979, for neurotic depression, schizophrenia, borderline mental 
retardation, degenerative arthritis, and exogenous obesity.  

In April 1985, the Veteran was afforded a VA examination.  The 
clinical impression was schizophrenia, schizo-affective disorder 
with paranoia manifested by paranoia, depression, panic attacks, 
and generalized anxiety.  The examiner noted that the Veteran 
dated the onset of symptoms to his time in the service.  However 
since the service records were not available, he was unable to 
provide an etiological opinion.  However, he did offer that 
whether the Veteran's condition should be considered service-
connected would depend on if evidence of pertinent psychiatric 
symptoms could be found in his military medical records.  

Evidence received since the June 1985 rating decision includes VA 
outpatient treatment records dated from 2002 to 2006 and 
additional SSA records, neither of which provides any new 
information about the Veteran's psychiatric disorder.  The VA 
records show ongoing treatment of the Veteran's various current 
medical conditions, including agoraphobia with panic attack and 
depressive disorder.  See Morton v. Principi, 3 Vet. App. 508 
(1992) (per curiam) (medical records describing Veteran's current 
condition are not material to issue of service connection and are 
insufficient to reopen claim for service connection based on new 
and material evidence).  In addition, the SSA medical reports 
submitted are duplicates of evidence previously considered in the 
rating decision of June 1985 and are, by definition, not new 
evidence.  

Consequently, none of the newly-received evidence is pertinent to 
the question of whether the Veteran's current psychiatric 
disorder is related to his military service, (which is the 
pivotal issue underlying the claim for service connection).  
Rather it serves only to reinforce a fact that was well known at 
the time of the June 1985 rating decision, namely that the 
Veteran has a psychiatric disorder.  Thus, it does not relate to 
unestablished facts needed to substantiate the claim and cannot 
raise a reasonable possibility of substantiating the issue.

To the extent that the Veteran has submitted lay statements in an 
attempt to establish service connection, the Board notes that 
such evidence essentially constitutes reiterations of his 
assertions made in connection with the prior denial, and, thus, 
cannot be considered "new" within the meaning of 38 C.F.R. 
§ 3.156(a).  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
In any event, as the Veteran has not been shown to be a medical 
expert, he is not qualified to express an opinion regarding 
medical causation, and any statements purporting to do so cannot 
constitute material evidence.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  For these reasons, the Veteran's unsupported assertions, 
even if new, cannot serve as a predicate to reopen the previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

Accordingly, the Board finds that new and material evidence has 
not been received with regard to the Veteran's claim for service 
connection for an acquired psychiatric disorder other than PTSD.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having not been received, the claim to 
reopen the issue of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD is denied.  
REMAND

The Veteran contends that he developed PTSD as a result of 
multiple personal assaults during service.  The incidents in 
question involve physical assaults and constant sexual 
harassment/advances by fellow servicemen.  He asserts that on one 
occasion he was pinned down by a fellow serviceman who tried to 
coerce him to have sex.  The Veteran states that he was 
embarrassed and worried and did not feel that he could report the 
incidents without retaliation.  

A careful review of the record reveals there is no objective 
evidence in the record verifying the occurrence of any assaults 
but, the Veteran did provide the names of at least three of his 
alleged attackers in a February 2008 statement.  

Also of some significance is an April 1985 VA examination in 
which the Veteran reported that he had been unhappy and very 
uncomfortable during his military service.  He recounted that he 
was picked on, punched around a lot, and the brunt of much 
horseplay.  He was afraid of people and began having trouble with 
depression in the early weeks of his training.  He also claimed 
to have been abused by a strange adult male as a youngster and 
later sexually assaulted by other males in the military.  

With regard to personal assault cases, the Court has pointed out 
that "VA has provided special evidentiary development 
procedures, including the interpretation of behavior changes by a 
clinician and interpretation in relation to a medical 
diagnosis."  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) 
(citing VA Adjudication Procedure Manual M21-1 (M21-1), Part III, 
5.14c (8)-(9)) (later redesignated as Part VI, 11.38b(2), and now 
rescinded), aff'd 124 F.3d 228 (Fed. Cir 1997).  The Court has 
also held that these provisions of M21-1, which provided special 
evidentiary procedures for PTSD claims based on personal assault, 
were substantive rules that are the equivalent of VA regulations.  
See YR v. West, 11 Vet. App. 393 (1998); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

The Board notes that the aforementioned provisions of M21-1 have 
been rescinded and reissued as amended in a manual rewrite (MR).  
See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. D, Para. 17 
(2006), entitled "Developing Claims for Service Connection for 
PTSD Based on Personal Trauma."  

As such, VA will not deny a PTSD claim that is based on in- 
service personal assault without first advising the claimant that 
evidence from sources other than service records or evidence of 
behavioral changes may constitute credible supporting evidence of 
the stressor in allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of such 
evidence.  

The Veteran has not received this required notice.  The November 
2006 and in particular June 2007 VCAA notice letters are simply 
inadequate with regard to providing notice of the provisions of 
38 C.F.R. § 3.304(f)(4), as they fail to list all specific 
examples of alternative sources of evidence indicated in this 
regulation.  

Therefore, on remand, the RO should issue notice to the Veteran 
explaining the evidence necessary to corroborate a stressor 
during service to support his claim for PTSD due to personal 
assault, pursuant to 38 C.F.R. § 3.304(f)(4).  Following 
completion of the additional development requested herein, if 
there is credible supporting evidence that a claimed in-service 
stressor actually occurred, the complete record should be 
reviewed by the appropriate VA physician.  If PTSD is diagnosed, 
the manifestations should be described in detail, the stressor 
should be identified, and the evidence accepted to document the 
stressor should be indicated.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide any medical 
records, not already in the claims file, 
pertaining to post-service treatment or 
evaluation of his claimed PTSD, or to 
provide the identifying information and any 
necessary authorization to enable the 
AMC/RO to obtain such evidence on his 
behalf.  All attempts to procure records 
should be documented in the file.  If the 
records identified by the Veteran are 
unavailable, a notation to that effect 
should be inserted in the file.  He and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the Veteran be provided the 
opportunity to obtain and submit those 
records for VA review.  Any such available 
records should be associated with the 
Veteran's claims folder.  

2.  Contact the Veteran to give him an 
opportunity to provide any additional 
specific information he may have concerning 
his claimed in-service stressors.  This 
notification to the Veteran should be 
compliant with 38 C.F.R. § 3.304(f)(4) & 
M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. 
D, Para. 17 (2006), entitled "Developing 
Claims for Service Connection for PTSD 
Based on Personal Trauma."  

The Veteran should provide any information 
on the servicemen, who allegedly committed 
the assaults/harassment.  He should be 
asked to provide as much information as 
possible, involving his alleged assailants 
along with the names of other individuals 
who were also present and witnessed or knew 
of the incident.  The Veteran is advised 
that this information is necessary to 
obtain supportive evidence of the alleged 
stressor events, and that he must be as 
specific as possible, because without such 
details an adequate search for verifying 
information cannot be conducted.  

3.  The AMC/RO should also closely examine 
service treatment and personnel records, 
including review of the chronology of 
personnel actions, for evidence of a 
reduction in efficiency, problems with 
authority figures, behavior changes or 
signs or symptoms which would suggest that 
the Veteran was sexually harassed and or 
was the victim of an assault in service.  
It must be determined (in accordance with 
the guidelines for claims of PTSD based on 
personal assault) whether any alleged 
stressor can be found to have occurred in 
service.  In reaching this determination, 
the AMC/RO should address any credibility 
questions raised by the record.

4.  If the AMC/RO finds that an in-service 
stressor occurred, the Veteran should then be 
afforded a VA psychiatric examination.  Prior 
to the examination, the claims folder must be 
made available to the examiner for review of 
the case.  A notation to the effect that this 
record review took place should be included in 
the report of the examiner.  All indicated 
tests and studies, including psychological 
examination/testing, if necessary, are to be 
performed and the examiner should review the 
results of any testing prior to completing the 
report.  All findings should be reported in 
detail.  The AMC/RO should advise the examiner 
which stressor(s) is (are) verified.  

Any diagnosis of PTSD must be in accordance 
with the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) of the American 
Psychiatric Association (DSM-IV).  The 
examiner should specifically address whether 
it is more likely than not (i.e., to a degree 
of probability greater than 50 percent), at 
least as likely as not (i.e., a probability of 
50 percent), or unlikely (i.e., a probability 
of less than 50 percent) that the PTSD is a 
result of one or more verified in-service 
stressors including sexual or physical assault 
during service.  If the Veteran does not meet 
the criteria for a diagnosis of PTSD, the 
examiner should explain why.

5.  Thereafter, readjudicate the claim for 
service connection for PTSD.  If the 
benefit sought on appeal remains denied, 
furnish the Veteran and his representative 
a supplemental statement of the case 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence as well as the applicable 
law and regulations considered pertinent to 
this issue remaining on appeal.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2010).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


